Order filed June 13, 2019




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-19-00001-CV
                                  __________

         IN THE INTEREST OF E.B. AND M.B., CHILDREN


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                         Trial Court Cause No. 8773-CX


                                     ORDER
      In this accelerated parental-termination appeal, Appellant (the mother of the
children) filed an untimely pro se notice of appeal, and Appellant’s retained trial
counsel assisted Appellant by filing a notice of extension on Appellant’s behalf.
Retained trial counsel also filed a notice of nonrepresentation and explained that he
had not been retained by Appellant to represent her in this appeal but that he had
misinformed Appellant as to the due date for the notice of appeal. Appellant
continued to represent herself in this appeal; she filed a docketing statement, two
motions for extension of time to file her appellate brief, and a brief.
        The assistant district attorney filed a letter in response to Appellant’s brief,
and the case became at issue. In his letter, the assistant district attorney pointed out
deficiencies in Appellant’s brief. He also noted that Appellant had not been found
to be indigent but that the State would not object to an abatement to determine
whether Appellant is indigent. Appellant has now filed a plea in abatement in which
she asserts that she is indigent and requests a court-appointed attorney. We abate
the appeal.
        The Texas Supreme Court’s opinion in In re P.M., 520 S.W.3d 24 (Tex. 2016),
reflects upon this court’s duties in this appeal. The court in P.M. indicated that this
court should abate an appeal and refer the case to the trial court for the appointment
of new counsel when new counsel is necessary. 520 S.W.3d at 27 n.13. We believe
that this appeal must be abated so that the trial court may determine whether
Appellant is indigent, whether she desires to prosecute this appeal, and whether
counsel should be appointed to represent her in this appeal.
        Accordingly, we abate this appeal and remand the cause to the trial court so
that it may determine whether Appellant is indigent and wishes to prosecute this
appeal and so that the trial court may, if appropriate, appoint counsel to represent
Appellant on appeal. The trial court is directed to conduct a hearing on or before
June 28, 2019. 1 The district clerk is directed to immediately file a supplemental
clerk’s record in this court containing the trial court’s findings and conclusions and
any order entered by the trial court with respect to Appellant’s indigence, her desire
to pursue this appeal, and the appointment of counsel. Additionally, the court



        1
          We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition by June 26, 2019, which is 180 days after the notice of appeal
was filed in this case. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). Because of Appellant’s late
assertion of her indigence, we do not believe that it is reasonably possible to finally dispose of this case by
June 26.

                                                      2
reporter is directed to immediately file a reporter’s record from the hearing. When
the supplemental records are filed, the appeal will be reinstated.
        The appeal is abated.


                                                                   PER CURIAM


June 13, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3